Citation Nr: 9904088	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  95-37 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
December 1957 and from January 1958 to August 1960.  He died 
in October 1994.  The appellant is his widow.

This matter comes to the Board of Veterans Appeals (Board) 
from a December 1994 rating decision of the Regional Office 
(RO) which denied the appellant's claim for service 
connection for the cause of the veteran's death.  

The Board points out that the RO has developed this claim, in 
part, under the provisions of 38 U.S.C.A. § 1151 (West 1991).  
In this regard, it is noted that the appellant argues that 
treatment for the veteran's service-connected right hip 
disability aggravated his nonservice-connected diabetes 
mellitus and this led to his coronary artery disease which 
resulted in his death.  In light of the fact that the 
treatment involved a service-connected disability, the Board 
finds that the claim is most appropriately considered under 
the provisions for secondary service connection.  In any 
event, the Board points out that the discussion of the 
evidence remains the same.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. At the time of the veteran's death in October 1994, 
service connection was in effect for traumatic arthritis 
of the right hip, postoperative replacement, evaluated as 
30 percent disabling.

3. The veteran's death was due to a myocardial infarction.

4. Cardiovascular disease was first manifested many years 
after service, and is not shown to be related to service 
or treatment for a service-connected disability.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1310, 5107(a) (West 1991); 38 C.F.R. §§ 3.310, 3.312 
(1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the 
appellant has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107.  The United States Court of Veterans 
Appeals (Court) has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet App. 78, 81 
(1990).  In this case, the medical evidence and some of the 
appellant's statements concerning the onset of fatal 
cardiovascular disease are sufficient to conclude that her 
claim is well grounded.  No further development is necessary 
in order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).



Factual background

The service medical records are negative for complaints or 
findings suggestive of cardiovascular disease.  

Private medical records dated from March to May 1991 have 
been associated with the claims folder.  The veteran was seen 
for complaints involving right hip pain.  It was noted that 
he had mild diabetes, for which he took Diabeta.  It was 
reported that six of his siblings had diabetes mellitus, and 
all were insulin dependent.  

The veteran was admitted to a private hospital in June 1991 
for a right total hip replacement.  It was indicated that the 
surgery was elective.  The pertinent diagnosis on discharge 
was non-insulin dependent diabetes mellitus.

On Department of Veterans Affairs (VA) orthopedic examination 
in July 1992, it was reported that following the veteran's 
surgery in June 1991, he had been completely relieved of 
right hip pain.  It was further indicated that he was found 
to be a diabetic at the time of the surgery, and was now on 
insulin and oral hypoglycemic medications.  

Private medical records show that the veteran was seen in 
November 1992.  It was reported that he was on insulin.  A 
review of systems revealed that the veteran was an adult 
onset diabetic for the previous 22 years, and that he was 
treated with insulin and Diabeta.

The veteran was admitted to a private hospital in September 
1994 with an acute inferolateral myocardial infarction which 
had begun seven hours prior to admission.  It was noted that 
he had been diabetic since 1970.  He had been taking Diabeta 
for approximately twenty years, but had been on insulin since 
the hip replacement surgery in 1991.  The veteran developed 
left superior chest pain near the clavicle area on the night 
prior to admission.  It was moderately severe in nature, but 
the veteran chose to ignore it and went to bed.  He was 
awakened with the pain and was seen in the physician's office 
that morning.  During the hospitalization, the veteran 
underwent a cardiac catheterization.  Following a left 
ventriculogram, he development premature ventricular 
contractions and short episodes of ventricular tachycardia.  
He then had a long episode of ventricular tachycardia and had 
a cardiac arrest.  He was pronounced dead after attempts to 
resuscitate him were unsuccessful.

The death certificate discloses that the veteran was 59 years 
old when he died in October 1994 of cardiogenic shock due to 
acute myocardial infarction.  No other conditions were listed 
as contributing to his death.  An autopsy was not performed. 

In a statement dated October 1994, a private physician 
reported that the veteran had recently died with extensive 
coronary vascular disease and ischemic cardiomyopathy 
secondary to a recent myocardial infarction.  The veteran's 
extensive premature disease in his coronary vasculature was 
secondary to his insulin-dependent diabetes mellitus.  

Another physician related in a November 1994 letter that he 
had first treated the veteran in May 1994, at which time he 
was an insulin-dependent diabetic.  He had done relatively 
well on oral agents.  He underwent a hip replacement in 1991, 
at which time, because of the stress, he was unable to go 
back on oral agents and had to be placed on insulin.  He 
added that the veteran's disease took a turn for the worse.  
The examiner commented that it was his opinion that the 
veteran had worsening of his diabetic condition at that time 
and had experienced the many complications of diabetes, the 
last of which was coronary artery disease with myocardial 
infarction which led to his death.  

Another physician stated in November 1994 that the veteran 
required insulin postoperatively, and needed to continue this 
because of persistent diabetes.  

Of record are various articles concerning diabetes mellitus.

In August 1992, a VA physician reviewed the veteran's claims 
folder.  He had been requested to furnish an opinion 
concerning whether it was at least as likely as not that the 
surgery for the service-connected right hip disability 
resulted in aggravation of diabetes which, in turn, required 
the use of insulin, which then caused or aggravated his heart 
condition and led to his death.  The physician stated that 
the medical records indicated that the total hip replacement 
surgery was accomplished in June 1991.  The veteran 
manifested non-insulin dependent diabetes mellitus at that 
time.  He recovered from the surgery uneventfully and was 
discharged after ten days on oral hypoglycemic medication.  
The veteran was placed on insulin at some time 
postoperatively.  The insulin was continued following this.  
The veteran development cardiac problems in 1994.  The 
physician concluded that the medical records did not indicate 
that the diabetes was aggravated by the right hip disability 
requiring surgery.  This would only have been temporary even 
if it did occur.  He added that diabetes became insulin-
dependent after a period of time following the hip surgery.  
The diabetes was a strong factor in the development of 
cardiac disease in the veteran at a relatively young age.  
There was also a strong family history of ischemic cardiac 
disease which was a contributing risk factor for coronary 
artery disease.  Finally, the physician commented that it was 
the diabetes that contributed to the cause of the cardiac 
disease, and not the insulin.

At the time of the veteran's death, service connection was in 
effect for traumatic arthritis of the right hip, 
postoperative replacement, for which a 30 percent evaluation 
was assigned.

Analysis

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).

The appellant argues, in effect, that as a result of the 
right hip surgery, the veteran's diabetes mellitus was 
aggravated, and necessitated the use of insulin, which 
resulted in the fatal heart disease.  In support of this 
claim, the appellant has furnished a statement from the 
veteran's private physician which noted that the veteran had 
to start insulin after the 1991 surgery.  He concluded that 
the veteran experienced a worsening of his diabetes and that 
this led to numerous complications, including coronary artery 
disease.  He added that it was the cardiovascular disease 
which led to the veteran's death.

It is significant to point out that the veteran's claims 
folder was subsequently reviewed by a VA physician, who was 
specifically requested to respond to the question of whether 
the hip surgery aggravated the veteran's diabetes.  Following 
a review of the claims folder, the VA doctor specifically 
concluded that the surgery for the service-connected right 
hip did not aggravate diabetes.  Apparently, any aggravation 
would have been transient.  He added that the diabetes 
contributed to the heart disease, and not insulin.

Although there are conflicting medical opinions in this case, 
the Board finds that the conclusions of the VA physician are 
more compelling.  It is clear that his findings were based 
upon a review of the entire record.  In contrast, the 
veteran's private physician had only treated the veteran for 
about five months, and there is no indication in the record 
that he reviewed the veteran's medical records prior to 
reaching his conclusions.  The Court has addressed the 
question of the weight to be accorded to medical opinions of 
the veteran's treating physician.  In Guerrieri v. Brown, 4 
Vet. App. 467 (1993), the Court specifically declined to 
adopt the "treating physician" rule.  In Schisler v. Heckler, 
787 F.2d. 76, 81 (2nd Cir. 1986), the United States Court of 
Appeals for the Second Circuit promulgated the rule as 
follows:

[The] treating source's opinion on the 
subject of medical disability, i.e., 
diagnosis and nature and degree of 
impairment, is (i) binding on the 
factfinder unless contradicted by 
substantial evidence; and (ii) entitled 
to some extra weight, ...although 
resolution of genuine conflicts between 
the opinion of the physician, with its 
extra weight, and any substantial 
evidence to the contrary remains the 
responsibility of the fact-finder.

The rule was adopted for the Social Security system to 
resolve conflicting medical evidence.  However, in refusing 
to invoke the rule for the VA adjudication system, the Court 
held that the Board "must articulate the reasons or bases for 
accepting or rejecting the medical opinions of treating 
physicians and psychologists for the weight it ascribes to 
the evidence.  Guerrieri, at 472.

The fact that the VA physician reviewed the entire record 
provides the requisite basis for assigning greater probative 
value to his conclusion than that of the veteran's treating 
physician.  The evidence, therefore, simply does not support 
the appellant's argument that treatment for the veteran's 
service-connected right hip disability aggravated his 
diabetes.  Accordingly, the weight of the evidence is against 
the claim for service connection for the cause of the 
veteran's death. 



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




ISBELL



- 9 -


